IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-19-00421-CR

DUSTIN KARL BRYANT,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee



                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 18-24681


                           MEMORANDUM OPINION

       Dustin     Karl    Bryant     was     convicted     of     Theft     of   Material—

Aluminum/Bronze/Copper/Brass and sentenced to 5 1/2 years in prison. See TEX.

PENAL CODE § 31.03(e)(4)(F). We affirm the trial court's judgment.

       Bryant's appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel's brief evidences a professional evaluation of
the record for error and compliance with the other duties of appointed counsel. We

conclude that counsel has performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

Kelly v. State, 436 S.W.3d 313, 319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or

"without merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486
U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). After a review of the entire

record in this appeal, we have determined the appeal to be wholly frivolous. See Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Counsel's motion to withdraw from representation of Bryant is granted.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed August 14, 2020
Do not Publish
[CR25]



Bryant v. State                                                                        Page 2